                               Case 2:19-cv-01792-APG-EJY Document 41 Filed 06/02/20 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       Telephone: (702) 420-7000
                                Facsimile: (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Katherine A. Neben
                        7       Nevada Bar No. 14590
                                JONES DAY
                        8       3161 Michelson Drive, Suite 800
                                Irvine, CA 92612
                        9       Telephone: (949) 851-3939
                                Facsimile: (949) 553-7539
                      10        kneben@jonesday.com
                      11       Attorneys for Defendant
                               Experian Information Solutions, Inc.
                      12
                                                                UNITED STATES DISTRICT COURT
                      13
                                                                    DISTRICT OF NEVADA
                      14

                      15
                               MATTHEW NELSON,                                     Case No. 2:19-cv-01792-APG-EJY
                      16
                                                   Plaintiff,                      STIPULATION AND ORDER TO
                      17                                                           DISMISSING EXPERIAN INFORMATION
                                         v.                                        SOLUTIONS, INC. WITH PREJUDICE
                      18
                                RAUSCH, STURM, ISRAEL, EMERSON &                   Complaint filed: October 15, 2019
                      19        HORNIK, LLP, BARCLAY’S BANK OF
                                DELAWARE, EXPERIAN INFORMATION
                      20        SOLUTIONS, INC., EQUIFAX
                                INFORMATION SERVICES, INC., and
                      21        TRANSUNION, LLC,
                      22                             Defendants.
                      23
                                         It is hereby stipulated between Plaintiff Matthew Nelson, and Defendant Experian
                      24
                                Information Solutions, Inc. (“Experian”) (collectively “the Parties”), by an through their respective
                      25
                                attorneys, that all Plaintiff’s claims asserted against Experian in the above-captioned be dismissed
                      26
                                with prejudice per Fed. R. of Civ. P. 41(a)(1)(A)(ii), with the parties to bear their own fees and
                      27
                                costs.
                      28                          IT IS SO ORDERED.                    _____________________________
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
                                                                                       U.S. District Judge  6/2/2020
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-01792-APG-EJY Document 41 Filed 06/02/20 Page 2 of 2



                         1            Respectfully submitted,
                         2      Dated this 2nd day of June 2020                Dated this 2nd day of June 2020
                                NAYLOR & BRASTER                               THE LAW OFFICE OF VERNON
                         3                                                     NELSON, PLLC
                         4

                         5      By: /s/ Andrew J. Sharples
                                    Jennifer L. Braster (NBN 9982)             By: /s/ Vernon Nelson
                         6          Andrew J. Sharples (NBN 12866)                 Vernon Nelson (NBN 6434)
                                    1050 Indigo Drive, Suite 200                   6787 W. Tropicana Ave., Suite 103
                         7          Las Vegas, NV 89145                            Las Vegas, NV 89103
                                    jbraster@nblawnv.com                           vnelson@nelsonlawfirmlv.com
                         8          asharples@nblawnv.com
                                                                                    Attorney for Plaintiff
                         9          Katherine A. Neben (NBN 14590)
                                    JONES DAY
                      10            3161 Michelson Drive, Suite 800
                                    Irvine, CA 92612
                      11            kneben@jonesday.com
                                    Attorneys for Experian Information
                      12            Solutions, Inc.
                      13
                                Dated this 2nd day of June 2020                Dated this 2nd day of June 2020
                      14        ALVERSON TAYLOR & SANDERS                      CLARK HILL PLLC
                      15

                      16
                                By: /s/ Jennifer R. Bergh                      By: /s/ Jeremy J. Thompson
                      17            Jennifer Rebecca Bergh (NBN 14480)             Jeremy J. Thompson (NBN 12503)
                                    QUILLING, SELANDER, LOWNDS,                    3800 Howard Hughes Pkwy, Suite 500
                      18            WINSLETT & MOSER, P.C.                         Las Vegas, NV 89169
                                    2001 Bryan Street, Suite 1800                  jthompson@clarkhill.com
                      19            Dallas, TX 75201
                                    jbergh@qslwm.com                           Attorney for Equifax, Inc.
                      20
                                    Trevor Waite (NBN 13779)
                      21            6605 Grand Montecito Pkwy, Suite 200
                                    Las Vegas, NV 89149
                      22            twaite@alversontaylor.com

                      23        Attorneys for Transunion, LLC
                      24
                                IT IS SO ORDERED.
                      25
                                Dated this __ day of June 2020.
                      26                                                       UNITED STATES DISTRICT COURT JUDGE
                      27

                      28
                                                                           2 of 2
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
